Exhibit 10.2

FORM OF BLUCORA, INC.
RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN


NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNIT AWARD




This Performance Restricted Stock Unit Award is granted pursuant to the Restated
1996 Flexible Stock Incentive Plan (the “Plan”) of Blucora, Inc. (the
“Company”), and is subject to the terms and conditions of the Plan, this Notice
of Grant of Performance Restricted Stock Unit Award (the “Notice of Grant”), the
Certification Schedule attached as Exhibit A hereto and the Restricted Stock
Unit Agreement attached as Exhibit B hereto. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in the Notice
of Grant.


Name:             _____________________


You have been granted a Performance Restricted Stock Unit Award (“PRSU Award”)
under the Plan. The PRSU Award has the target value set forth below and is
subject to both performance-based and time-based vesting. The PRSU Award will be
settled, to the extent applicable performance goals are achieved as described
below, in Restricted Stock Units (the “Converted RSUs”). Each of the Converted
RSUs (a “Unit”) is equivalent to one share of the common stock of the Company
(“Stock”) for purposes of determining the number of shares of Stock (a “Share”
or “Shares”) that may be subject to Converted RSUs received under this award.
The PRSU Award will not be settled in Converted RSUs (nor will you have the
rights of a stockholder with respect to the Shares underlying the
Converted RSUs) until the applicable vesting conditions described below are
satisfied. Additional terms of this award are as follows:


Date of Grant:


__________________________
Performance Period:
[______]


PRSU Award Target Value:
The PRSU Award target value (the “Target Value”) is $[______].




Certification of Final Value of PRSU Award:


The final value of the PRSU Award (the “Final Value”), if any, will be certified
by the Compensation Committee (the “Committee”) in its sole discretion following
the end of the Performance Period in accordance with the terms and conditions
set forth in the Certification Schedule attached as Exhibit A hereto.


    











--------------------------------------------------------------------------------





Conversion of Final Value into Converted RSUs:
On the date the Final Value is certified by the Committee (the “Certification
Date”), the Final Value will be converted into the appropriate equivalent number
of Converted RSUs, subject to continuous employment through such date, by
dividing the Final Value by the closing selling price of one Share of the Stock
on the Certification Date, as reported on the Nasdaq Global Select Market, or if
there is no such reported price for the Stock on the Certification Date, then
such price on the last preceding date for which such price exists, with any
resulting fractional Unit rounded down to the nearest whole Unit, such Converted
RSUs to be subject to the vesting schedule set forth below and the terms and
conditions of the Restricted Stock Unit Agreement attached as Exhibit B hereto.


Vesting Schedule for Converted RSUs:
33.33% of the Converted RSUs will vest on the Certification Date, 33.33% will
vest on [______]and 33.34% will vest on [______], such that the Converted RSUs
will be fully vested on [______], subject to continuous employment through such
dates.




Page 2











--------------------------------------------------------------------------------



Termination of Employment:
Notwithstanding any contrary provision of the Plan or the Notice of Grant, if
you terminate service as an employee for any or no reason prior to the
Certification Date, the PRSU Award will thereupon be forfeited at no cost to the
Company. Further notwithstanding any contrary provision of the Plan, the Notice
of Grant or the Employment Agreement between you and the Company effective as of
[______] (the “Employment Agreement”), if a Company Transaction occurs prior to
the Certification Date, the PRSU Award shall remain an outstanding obligation of
the Company or its successor company, as the case may be, and convert into a
contractual right to receive a cash payment (a "Cash Payment Right") in an
amount equal to the Target Value. The Cash Payment Right will vest and become
payable in three installments as follows: 33.33% shall vest on [______] (or, the
date of consummation of the Company Transaction if after January 2, 2016),
33.33% will vest on [______]and 33.34% will vest on [______], such that the Cash
Payment Right will be fully vested on [______], subject to continuous employment
through such dates and the other terms and conditions set forth in the Notice of
Grant and the Plan, including applicable tax withholding. If the Company
terminates your employment without Cause or you terminate employment with the
Company for Good Reason (1) on the day of or during the 12-month period
immediately following the consummation of such Company Transaction or (2) during
the 2-month period prior to the consummation of such Company Transaction but at
the request of any third party participating in or causing such Company
Transaction or otherwise in connection with such Company Transaction, then,
subject to your satisfying the Release and other conditions as set forth in
Section 6(g) of the Employment Agreement, the Cash Payment Right shall fully
vest and all restrictions thereon shall lapse. For purposes of this paragraph,
the terms Cause, Company Transaction, Good Reason and Release shall have the
meanings given to such terms in the Employment Agreement. Any portion of the
Cash Payment Right that vests shall be paid to you on, or as soon as practicable
after, the applicable vesting date (but in any event, by the fifteenth day of
the third month following the tax year in which the Cash Payment Right vests).


Additional Terms:
The terms and conditions set forth in Sections 7 through 15 of the Restricted
Stock Unit Agreement attached as Exhibit B hereto shall also apply to the PRSU
Award prior to the Certification Date.



You acknowledge and agree that the Notice of Grant and the performance-based and
time-based vesting conditions set forth herein do not constitute an express or
implied promise of your continued engagement as an employee through the
Certification Date or the Converted RSU vesting period, for any period, or at
all, and shall not interfere with your right or the Company's right to terminate
your relationship with the Company or its Affiliates at any time, with or
without cause.

Page 3











--------------------------------------------------------------------------------



You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and this award. By your signature below, you agree that the Notice of
Grant, the Certification Schedule attached as Exhibit A hereto, the form of
Restricted Stock Unit Agreement attached as Exhibit B hereto, the Plan and the
Employment Agreement, as currently in effect and as may be amended, supplemented
or restated from time to time, constitute your entire agreement with respect to
this PRSU Award and may not be modified adversely to your interest except by
means of a writing signed by the Company and you.


Print Name: ____________________________    

Page 4









